PER CURIAM.
Robert W. Pittman brings this appeal from a final judgment dismissing with prejudice Counts I-V of his amended complaint, and from a final summary judgment in favor of appellees on the remaining Counts VI and VII. We affirm, without further comment, the court’s dismissal of Counts I, II, and III alleging RICO violations, and Count V alleging intentional infliction of emotional distress. We also affirm the trial court’s entry of summary judgment in favor of appellees on Count VI alleging “prima facie tort.”
However, we reverse the court’s dismissal of Count IV alleging fraud. This count was dismissed on the basis that appellant had failed to allege appellees knew of the falsity of the representations they had made. In doing so, the court apparently overlooked the allegation contained in paragraph 32 of the complaint that the representations made were “knowingly false when made....” Accordingly, we reverse the dismissal of this count and remand for further proceedings.
In regard to Count VII, entitled “Action to Set Aside Judgment,” we note that the basis for the court’s granting summary judgment on this count was appellant’s failure to allege a claim for damages. However, we are persuaded that a cause of action is adequately stated for equitable relief, namely, to set aside the county court judgment based upon fraud on the court. Accordingly, a claim for monetary damages is not required.
AFFIRMED, in part, REVERSED, in part and REMANDED for further proceedings consistent with this opinion.
ALLEN and WEBSTER, JJ., concur.
SMITH, J., concurs in part and dissents in part with written opinion.